DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-161916, filed on 08/30/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8, 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recited limitation "specific condition" is not supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, 10, 11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, 8, 10,  recite a limitation “specific condition”.  The specification fails to properly disclose such a limitation.  The specification does disclose a “predetermined condition” but not a “specific condition” as claimed.  There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite.  According to MPEP 608.01(o), 
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies…Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification…The use of a confusing variety of terms for the same thing should not be permitted…While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”  

The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification.  It is suggested to amend the specification or claims to make the language consistent with each other to show clear support for the claimed limitations.
The recited limitation "specific condition" will be interpreted as a “predetermined condition”, as in the previous office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorobets (US 20080082596 A1).

    PNG
    media_image1.png
    202
    76
    media_image1.png
    Greyscale
Claim 11. (Currently Amended) An information processing system., comprising: 
a storage; 
a control section configured to[[,]]; 
receive a plurality of area release requests for the storage; 
control, until specific the reception of the 
receive a release request termination notification different from[[on]] the plurality of area release requests; 
determine the specific conditions are met based on the reception of the release request termination notification; and 
control, based on the determination that the specific conditions are met, 
a host computer configured to: 
receive an instruction to delete a plurality of files; 
based on the instruction; and 
[[to ]]issue the plurality of area release requests.


Referring to claim 1, Gorobets teaches a storage controller comprising:
a control section configured to: ([Gorobets 0023] controller)
receive an area release request for a storage; ([Gorobets 0039] garbage collection releases the memory area)
control, until specific conditions are met after the reception of the area release request, the storage to suspend a process, ([Gorobets 0039] the end of a timeout period is taken as a specific/predetermined condition)
receive a release request termination notification different from the area release request, ([Gorobets 0039] asserting the busy signal is a release request termination notification)
determine the specific conditions are met based on the reception of the release request termination notification; and ([Gorobets 0039] “if the busy signal remains active” is a determination)
control, based on the determination that the specific conditions are met, the storage to execute the process. ([Gorobets 0039] as long as the busy signal remains active, the host may repeat the write command or abort the process. Conversely, if the busy signal is not active, the garbage collection may be executed.)

Claim 2. (Canceled)

Referring to claim 3, Gorobets teaches the storage controller according to claim 1, 
wherein the control section is further configured to determine the specific conditions are met based on an elapse of a specific period after a last receipt of the area release request. ([Gorobets 0039] timeout period)

Referring to claim 4, Gorobets teaches the storage controller according to claim 1, 
wherein the control section is further configured to: 
receive a release request start notification associated with the area release request; and ([Gorobets 0039] Garbage collection releases the memory area. The end of a timeout period is taken as a specific/predetermined condition)
control, based on the reception of the release request start notification, the storage to suspend the process until the specific conditions are met. ([Gorobets 0039] the end of a timeout period is taken as a specific/predetermined condition)

Referring to claim 6, Gorobets teaches the storage controller according to claim 1, further comprising:
a management information retention section configured to manage a physical address in the storage, wherein the control section is further configured to release a target area in the management information retention section based on the area release request. ([Gorobets 0034])

Referring to claim 7, Gorobets teaches the storage controller according to claim 1, wherein the control section is further configured to control, based on the area release request, the storage to suspend the process on a non-boundary area around an area of the storage to be released, and ([Gorobets 0053] the release/erasure can stop at the timeout period end, and this may not necessarily be at an area boundary.)
the non-boundary area is inconsistent with a boundary of a management unit of the storage. ([Gorobets 0045])

Referring to claim 8, Gorobets teaches the storage controller according to claim 7, wherein the control section is further configured to control, based on the determination that the specific conditions are met, the storage to resume the process on the non-boundary area. ([Gorobets 0040] garbage collection/release operation starts in the first phase during the first timeout period, terminates at the end of the said period, and resumes in the next timeout period.)

Referring to claim 9, Gorobets teaches the storage controller according to claim 1, wherein the control section is further configured to control the storage to execute a garbage collection process as the process, and ([Gorobets 0023])
the garbage collection process includes collection of currently used areas in the storage andmovement of the collected currently used areas to a specific area in the storage. ([Gorobets 0037])

Referring to claims 10 and 11, and taking claim 11 as exemplary, Gorobets teaches an information processing system comprising:
a storage; ([Gorobets 0024] memory cell array)
a control section configured to; ([Gorobets 0023] controller)
receive a plurality of area release requests for the storage; ([Gorobets 0039, Fig. 7] Garbage collection releases the memory area. As the process works on a cycle, a plurality is received—GC Operations 780, 781, etc.)
control, until specific conditions are met after the reception of the plurality of area release requests, the storage to suspend a process; ([Gorobets 0039] the end of a timeout period is taken as a specific/predetermined condition)
receive a release request termination notification different from the plurality of area release requests; ([Gorobets 0039] asserting the busy signal is a release request termination notification)
determine the specific conditions are met based on the reception of the release request termination notification; and ([Gorobets 0039] “if the busy signal remains active” is a determination)
control, based on the determination that the specific conditions are met, the storage to execute the process; and ([Gorobets 0039] as long as the busy signal remains active, the host may repeat the write command or abort the process. Conversely, if the busy signal is not active, the garbage collection may be executed.)
a host computer configured to: 
receive an instruction to delete a plurality of files; delete each of the plurality of files based on the instruction; and ([Gorobets 0034] the blocks containing data/files are erased. This means the delete instruction was received.)
issue the plurality of area release requests. ([Gorobets 0034] the erased blocks that are made available are taken as released.)
Claim 10 is a storage system variation of the information processing system of claim 11 and is rejected using the same rationale.

Referring to claim 12, Gorobets teaches the information processing system according to claim 11, wherein the host computer is further configured to issue the release request termination notification, based on completion of the issuance of the plurality of area release requests. ([Gorobets 0040] garbage collection/release operation starts in the first phase during the first timeout period, terminates at the end of the said period, and resumes in the next timeout period.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (US 20080082596 A1), and further in view of Tsuda (JP 2015170271 A).

Referring to claim 5, Gorobets does not explicitly teach a suspension process storage section.
Tsuda teaches the storage controller according to claim 1, further comprising a suspension process storage section configured to store the process in the storage that is suspended by the control section. ([Tsuda JP_2015170271_A_I.pdf] “When the predetermined condition is not satisfied (No in Step 403), the release unit 15 stores (that is, holds) the location of the release target area, which is the target area requested to be released by the release request command (Step S403). S404). In the following description, storing the location of the release target area is also referred to as “store the release target area” or “hold the location of the release target area”. The release unit 15 may hold release request command data including a release target area. The operation of the storage area management device 1 returns to step S401 after the operation of step S404.”)
Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Gorobets and Tsuda before them to combine the execution of the area release request of Gorobets with the suspension process storage section of Tsuda. The reason or motivation for doing so would be ([Tsuda JP_2015170271_A_I.pdf] “to suppress an increase in the storage area allocated to the virtual disk accompanying access to the swap area in the thin virtual disk”).

Response to Arguments
The Applicant’s arguments are moot in view of the new grounds of rejection.  The amendments have changed the scope of the claims requiring further search and consideration of the prior art.  The new grounds of rejection are a result of the further search and consideration of the prior art.  The Examiner suggests amending the claims to include further details defining the inventive concept from the specification to overcome the cited prior art and further advance prosecution.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136